PD-1070-14
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                  Transmitted 2/17/2015 8:53:42 PM
                                                                      Accepted 2/19/2015 10:51:25 AM
                                                                                       ABEL ACOSTA
                                        PD 1070-14                                            CLERK


                      IN THE COURT OF CRIMINAL APPEALS
                                     AUSTIN, TEXAS




                           ADRIAN BRONCHA ALEXANDER

         FILED IN
                                            VS.
COURT OF CRIMINALAPPEALS

      February 19, 2015          THE STATE OF TEXAS

   ABEL ACOSTA, CLERK


                          On Appeal from the Tenth Court of Appeals
                                        Waco, Texas
                                       10-12-00281-CR




             MOTION FOR EXTENSION OF TIME TO FILE MOTION
                                    FOR REHEARING



       TO THE HONORABLE JUDGES OF SAID COURT:

                                             I.


              COMES NOW, Appellant in the above styled case, and makes and

       files this his request for an extension of time to file his Motion for

        Rehearing and would show unto the Court the following:

        Court Below:                                    Tenth Court of Appeals

        Cause Number Below:                             10-12-00281-CR
Date Petition for Discretionary
Review Refused:                              1-14-15


Present Deadline for Filing Appellant's
Motion for Rehearing:                        2-17-2015

Days requested for this extension:           2 days

Date to which extension is requested:        2-19-15

Number of extensions
previously granted:                          2

                                      I.

     The Appellee's request is based upon the following reasonable
explanation of the need for additional time, within the personal
knowledge of Charles W. McDonald, the attorney signing this motion,
T.R.A.P. 10.5(b), namely:
                                      II.

     Counsel was unexpectedly subpoenaed today to testify in a case in
McLennan County. Additionally, continued extensive interior and
exterior repair following severe water damage to counsel's office has
delayed my ability to get work out. It rained before the roof was
completely finished, causing further damage. Counsel respectfully
requests an additional day to file Appellant's Motion for Rehearing.
The motion is partially completed. By previous agreement, this motion
is unopposed by opposing counsel.
                                     III.

      WHEREFORE, this Attorney for the Appellant prays that the
Court grant this motion and extend the time and deadline for the filing
of Appellant's Motion for Rehearing, or the Court grant such additional
time as is just and proper.


                                   Respectfully submitted,


                                   /s/ Charles W. McDonald

                                   Charles W. McDonald
                                   2024 Austin Avenue
                                   Waco, Texas     76701
                                   Phone: (254)752-9901
                                   Fax: (254) 754-1466
                                   SBOT NO. 1353880




                     CERTIFICATE OF SERVICE
     The undersigned certifies that a true and correct copy of the above
and foregoing instrument was served upon the State Prosecuting
Attorney, P.O. Box 12405, Austin, Texas, 78711, and Abelino "Abel"
Reyna, McLennan County Criminal District Attorney, 219 N. Sixth
Street, Suite 200, Waco, Texas 76701-1363, as allowed by rule and law,
this 17th day of February, 2015.



                                   /s/ Charles W. McDonald
                                       Charles W. McDonald